891 F.2d 291
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re Morris MAY, Petitioner.
Nos. 89-3727, 89-8329.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The pro se petitioner, a prolific and determined litigant in both the district court and this Court, has filed two petitions herein for extraordinary relief.   In Case No. 89-3727, he seeks a writ of mandamus directing the clerk of the bankruptcy court to accept for filing therein a motion for an award of attorney fees and administrative expenses to the petitioner as an alleged prevailing party in bankruptcy proceedings.   In Case No. 89-8329, he seeks a writ of mandamus directing the clerk of this Court to accept for filing a motion for an award of attorney fees and for the certification of a question of law in regard to prior proceedings herein.   In both cases, the petitioner subsequently filed several motions and supplemental memoranda allegedly pertaining to the subject of the original petitions.


2
These petitions represent the petitioner's latest efforts to recover attorney fees and other costs in cases either pending or concluded in this Court and various other legal forums.   This Court repeatedly and summarily has rejected those efforts.   To the extent the petitioner refuses to accept this Court's rulings, he again demonstrates the abuse of appellate and original jurisdiction which resulted in an order permanently revoking his pauper status herein.   See May v. Challenger Communications Systems, Inc., No. 89-3499 (6th Cir.  Unpublished Order of November 8, 1989).   He compounds that abuse by filing numerous motions and supplemental memoranda not provided for by the rule governing extraordinary petitions.   See Rule 21, Fed.R.App.P.


3
It is ORDERED that both petitions for writs of mandamus are dismissed as frivolous.   Should the petitioner file future petitions under Rule 21, the Clerk is instructed not to accept for filing any additional motions or memoranda beyond the original petition and any attachments thereto.